Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 16, 2002, which denied claimant’s application to reopen a previous decision denying her application for unemployment insurance benefits.
Following an initial determination finding that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct and charging her with a recoverable overpayment of benefits, claimant requested a hearing at which she failed to appear. Thereafter, a default decision was issued sustaining the initial determination. Claimant’s subsequent request, months later, to *827reopen the hearing was denied and this appeal ensued. Contrary to claimant’s assertion, we find no abuse of discretion by the Unemployment Insurance Appeal Board in denying her application to reopen (see Matter of Sorge [Commissioner of Labor], 268 AD2d 668 [2000]; Matter of Trincere [Sweeney], 235 AD2d 904 [1997]). Although informed twice by the Department of Labor that she needed to request a reopening in writing, claimant chose to ignore such advice. Furthermore, the merits of her denial for unemployment insurance benefits are not properly before this Court.
Mercure, J.P., Peters, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.